      Case 1:18-cr-00167-ABJ Document 65-3 Filed 07/12/19 Page 1 of 60


                                                                                      APPEAL,JFA
                            U.S. District Court
                      District of Wyoming (Casper)
           CRIMINAL DOCKET FOR CASE #: 1:18−cr−00167−ABJ−1
                            Internal Use Only

Case title: USA v. Koch
Magistrate judge case number: 1:18−mj−00086−ABJ

Date Filed: 11/15/2018
Date Terminated: 04/22/2019

Assigned to: Honorable Alan B
Johnson
Appeals court case number:
19−8034

Defendant (1)
Daniel Aaron Koch                   represented by Dean Sanderford
TERMINATED: 04/22/2019                             FEDERAL PUBLIC DEFENDER'S OFFICE
                                                   633 17th Street, Suite 1000
                                                   Denver, CO 80202
                                                   303/294−7002
                                                   Email: dean_sanderford@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Federal Public Defender

                                                  Tracy Racicot Hucke
                                                  FEDERAL PUBLIC DEFENDER'S OFFICE
                                                  214 West Lincolnway, Suite 31−A
                                                  Cheyenne, WY 82001
                                                  307/772−2781
                                                  Email: tracy_hucke@fd.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: Federal Public Defender

Pending Counts                                    Disposition
18 U.S.C. §§ 2252A(a)(5) and
(b)(2) (Possession of Child                       Count 1 dismissed by oral motion of the
Pornography)                                      government
(1)
18 U.S.C. §§ 2252A(a)(2)(A) and                   Defendant sentence to 240 months imprisonment;
(b)(1)(Attempted Receipt of Child                 10 years supervised release; $100 special
Pornography)                                      assessment; $14,000 restitution

                                                                                                   1
       Case 1:18-cr-00167-ABJ Document 65-3 Filed 07/12/19 Page 2 of 60


(2)

Highest Offense Level (Opening)
Felony

Terminated Counts                            Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                   Disposition
Ct: 1 18 U.S.C. §§ 2252A(a)(5)and
(b)(2) (Possession of Child
Pornography) and Ct: 2 18 U.S.C.
§§ 2252A(a)(2)(A) and
(b)(1)(Attempted Receipt of Child
Pornography)



Plaintiff
USA                                    represented by Stephanie Hambrick
                                                      US ATTORNEYS OFFICE
                                                      100 East B Street, Suite 2211
                                                      Casper, WY 82601
                                                      307/261−5434
                                                      Fax: 307/261−5471
                                                      Email: stephanie.hambrick@usdoj.gov
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Designation: United States Attorney

                                                     Timothy J Forwood
                                                     UNITED STATES ATTORNEY
                                                     2120 Capitol Avenue, Room 4002
                                                     PO Box 668
                                                     Cheyenne, WY 82003
                                                     307/772−2124
                                                     Fax: 307/772−2123
                                                     Email: timothy.forwood@usdoj.gov
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: United States Attorney

 Date Filed     #   Page Docket Text
 10/12/2018     1

                                                                                            2
    Case 1:18-cr-00167-ABJ Document 65-3 Filed 07/12/19 Page 3 of 60



                   COMPLAINT as to Daniel Aaron Koch (1). (Court Staff, skb)
                   [1:18−mj−00086−ABJ] (Entered: 10/12/2018)
10/12/2018    2    Warrant Issued as to Daniel Aaron Koch. (Court Staff, skb)
                   [1:18−mj−00086−ABJ] (Entered: 10/12/2018)
10/12/2018    3    MOTION for Detention Hearing by USA as to Defendant(s) Daniel Aaron
                   Koch. (Court Staff, skb) [1:18−mj−00086−ABJ] (Entered: 10/12/2018)
10/12/2018    4    Warrant Returned Executed on 10−12−18 in case as to Daniel Aaron Koch.
                   (Court Staff, skb) [1:18−mj−00086−ABJ] (Entered: 10/12/2018)
10/12/2018    5    NOTICE OF HEARING as to Daniel Aaron Koch, Initial Appearance set for
                   10/15/2018 at 02:00 PM in Casper Courtroom No. 1 (Room No. 106) before
                   Honorable R Michael Shickich. (Court Staff, skb) [1:18−mj−00086−ABJ]
                   (Entered: 10/12/2018)
10/15/2018    6    NOTICE OF HEARING as to Daniel Aaron Koch, Initial Appearance
                   RESET for 10/16/2018 at 02:00 PM in Casper Courtroom No. 1 (Room No.
                   106) before Honorable R Michael Shickich. (Court Staff, skb)
                   [1:18−mj−00086−ABJ] (Entered: 10/15/2018)
10/16/2018    7    Minute Entry: Initial Appearance as to Daniel Aaron Koch held on 10/16/2018.
                   ***Location start/Procedural Interval start as to Daniel Aaron Koch.
                   Proceedings held before Honorable R Michael Shickich. (Court Reporter FTR.)
                   (Court Staff, skb) [1:18−mj−00086−ABJ] (Entered: 10/16/2018)
10/16/2018    8    NON−PUBLIC DOCUMENT pursuant to the Judicial Conference Policy on
                   Privacy and Public Access − CJA 23 Financial Affidavit by Daniel Aaron
                   Koch. (Court Staff, skb) [1:18−mj−00086−ABJ] (Entered: 10/16/2018)
10/16/2018    9    ORDER OF TEMPORARY DETENTION PENDING HEARING
                   PURSUANT TO BAIL REFORM ACT as to Daniel Aaron Koch by the
                   Honorable R Michael Shickich. (Court Staff, skb) [1:18−mj−00086−ABJ]
                   (Entered: 10/16/2018)
10/16/2018   10    NOTICE OF HEARING as to Daniel Aaron Koch, Detention/Preliminary
                   Examination set for 10/19/2018 at 01:00 PM in Casper Courtroom No. 1
                   (Room No. 106) before Honorable R Michael Shickich. (Court Staff, skb)
                   [1:18−mj−00086−ABJ] (Entered: 10/16/2018)
10/17/2018   11    NOTICE OF HEARING as to Daniel Aaron Koch, Preliminary/Detention
                   Hearing RESET for 10/19/2018 at 09:30 AM in Cheyenne Courtroom No. 2
                   (Room No. 2116) before Honorable Scott W Skavdahl. (Court Staff, skb)
                   [1:18−mj−00086−ABJ] (Entered: 10/17/2018)
10/18/2018   12    NOTICE OF ATTORNEY APPEARANCE: Tracy Racicot Hucke appearing
                   for defendant Daniel Aaron Koch (Hucke, Tracy) [1:18−mj−00086−ABJ]
                   (Entered: 10/18/2018)
10/18/2018   13    NOTICE RESETTING HEARING as to Daniel Aaron Koch,
                   Preliminary/Detention Hearing reset from 10/19/2018 09:30 AM in
                   Cheyenne Courtroom No. 2 before Honorable Scott W. Skavdahl to
                   10/19/2018 09:00 AM in Cheyenne Courtroom No. 3 (Room No. 2104)
                   before Honorable Kelly H. Rankin. (Court Staff, szf) [1:18−mj−00086−ABJ]
                   (Entered: 10/18/2018)

                                                                                                  3
    Case 1:18-cr-00167-ABJ Document 65-3 Filed 07/12/19 Page 4 of 60



10/18/2018   14    SEALED DOCUMENT − PRETRIAL SERVICES BOND REPORT as to
                   Daniel Aaron Koch. Access granted to: Stephanie Hambrick, Tracy Racicot
                   Hucke. (ssandoval, ) [1:18−mj−00086−ABJ] (Entered: 10/18/2018)
10/19/2018   15    Minute Entry: Preliminary/Detention Hearing as to Daniel Aaron Koch held on
                   10/19/2018. Defendant waived Preliminary Hearing, detained. Proceedings held
                   before Honorable Kelly H. Rankin. (Tape #FTR Touch Courtroom No. 3.)
                   (Court Staff, szf) [1:18−mj−00086−ABJ] (Entered: 10/19/2018)
10/19/2018   16    WAIVER of Preliminary Examination or Hearing by defendant Daniel Aaron
                   Koch (Court Staff, szf) [1:18−mj−00086−ABJ] (Entered: 10/19/2018)
10/19/2018   17    ORDER OF DETENTION as to Daniel Aaron Koch by the Honorable Kelly H.
                   Rankin.(Court Staff, szf) [1:18−mj−00086−ABJ] (Entered: 10/19/2018)
10/19/2018   18    Warrant Returned Executed on October 16, 2018 in case as to Daniel Aaron
                   Koch. (Court Staff, szf) [1:18−mj−00086−ABJ] (Entered: 10/19/2018)
11/15/2018   19    INDICTMENT as to Daniel Aaron Koch (1) count(s) 1, 2. (Court Staff, stbd)
                   (Entered: 11/15/2018)
11/15/2018   20    Praecipe for Warrant by Plaintiff USA as to Defendant(s) Daniel Aaron Koch.
                   (Court Staff, stbd) (Entered: 11/15/2018)
11/15/2018   21    Warrant Issued as to Daniel Aaron Koch. (Court Staff, stbd) (Entered:
                   11/15/2018)
11/16/2018   22    NOTICE OF HEARING as to Daniel Aaron Koch, Initial
                   Appearance/Arraignment set for 11/19/2018 09:00 AM in Cheyenne
                   Courtroom No. 3 (Room No. 2104) before Honorable Kelly H. Rankin.
                   (Court Staff, szf) (Entered: 11/16/2018)
11/19/2018   23    Minute Entry: Initial Appearance/Arraignment as to Daniel Aaron Koch (1)
                   Count 1,2 held on 11/19/2018. Defendant pled not guilty, detained. Speedy trial
                   is calculated as January 10, 2019. Proceedings held before Honorable Kelly H.
                   Rankin. (Court Reporter Jan Davis.) (Court Staff, szf) (Entered: 11/19/2018)
11/19/2018   24    NOTICE OF HEARING as to Daniel Aaron Koch, Jury Trial set for 1/7/2019
                   01:30 PM in Cheyenne Courtroom No. 2 (Room No. 2116) before
                   Honorable Alan B. Johnson. (Court Staff, szf) (Entered: 11/19/2018)
11/19/2018   25    ORDER for Discovery as to Daniel Aaron Koch. Plea Agreement shall be filed
                   with the Court no later than seven (7) days prior to trial by the Honorable Kelly
                   H. Rankin.(Court Staff, szf) (Entered: 11/19/2018)
11/19/2018   26    ORDER for Grand Jury Transcripts as to Daniel Aaron Koch by the Honorable
                   Kelly H. Rankin.(Court Staff, szf) (Entered: 11/19/2018)
11/19/2018   27    Warrant Returned Executed on 11/19/2018 in case as to Daniel Aaron Koch
                   (Court Staff, sbh) (Entered: 11/19/2018)
11/26/2018   28    NOTICE OF INTENT TO OFFER EXPERT TESTIMONY by USA as to
                   defendant Daniel Aaron Koch. (Attachments: # 1 Exhibit 1, # 2 Exhibit
                   2)(Hambrick, Stephanie) (Entered: 11/26/2018)
12/21/2018   29    NOTICE OF HEARING as to Daniel Aaron Koch: Change of Plea Hearing
                   set for 12/28/2018 at 9:30 AM in Cheyenne Courtroom No. 2 (Room No.

                                                                                                       4
    Case 1:18-cr-00167-ABJ Document 65-3 Filed 07/12/19 Page 5 of 60



                   2116) before Honorable Alan B Johnson (Court Staff, sbh) (Entered:
                   12/21/2018)
12/26/2018   30    NON−PUBLIC DOCUMENT pursuant to the Judicial Conference Policy on
                   Privacy and Public Access −NOTICE OF GOVERNMENT'S INTENTION TO
                   OFFER EVIDENCE PURSUANT TO RULE 414, Federal Rule of Evidence by
                   USA as to defendant Daniel Aaron Koch (Attachments: # 1 Exhibit
                   A)(Hambrick, Stephanie)Text/Security Modified on 12/26/2018 (Court Staff,
                   ssw). (Entered: 12/26/2018)
12/27/2018   31    Joint MOTION for Ends of Justice Continuance and to Exclude Time from
                   Speedy Trial Act Time Limits by Defendant Daniel Aaron Koch. (Attachments:
                   # 1 Proposed Order)(Hucke, Tracy) Text Modified on 12/28/2018 (Court Staff,
                   ssw). (Entered: 12/27/2018)
12/28/2018   32    Minute Entry: Change of Plea hearing converted to Motion Hearing as to
                   Daniel Aaron Koch held on 12/28/2018 re 31 Joint MOTION to Continue Ends
                   of Justice Continuance and to Exclude Time from Speedy Trial Act Time
                   Limits. Written Order to enter. Proceedings held before Honorable Alan B
                   Johnson. (Court Reporter Jan Davis.) (Court Staff, ssw) (Entered: 12/28/2018)
12/28/2018   33    ORDER granting 31 Motion for Ends of Justice Continuance and to Exclude
                   Time from Speedy Trial Act Time Limits as to Daniel Aaron Koch (1) by the
                   Honorable Alan B Johnson. Government's Expert Witness Designation
                   Deadline is 1/15/19; Defense Expert Witness Designation Deadline is 2/1/19;
                   Dispositive Motions Deadline 2/1/19; Response to Dispositive Motions 2/8/19;
                   Joint Status Report due by 1/28/19; Plea Agreement deadline 2/1/19; Jury Trial
                   continued to 3/4/19 at 1:30 pm. It is ordered that this time is excluded from the
                   Speedy Trial Act calculation. (Court Staff, ssw) (Entered: 12/28/2018)
12/28/2018         Set Deadlines as to Daniel Aaron Koch: Plea Agreement due by 2/1/2019. Joint
                   Status Report due by 1/28/2019. (Court Staff, ssw) (Entered: 12/28/2018)
12/28/2018   34    NOTICE RESETTING HEARING as to Daniel Aaron Koch: Jury Trial reset
                   for 3/4/2019 at 1:30 PM in Cheyenne Courtroom No. 2 (Room No. 2116)
                   before Honorable Alan B Johnson. (Court Staff, ssw) (Entered: 12/28/2018)
01/28/2019   35    STATUS REPORT by USA as to defendant Daniel Aaron Koch (Hambrick,
                   Stephanie) (Entered: 01/28/2019)
02/01/2019   36    MOTION to Continue Plea Agreement Deadline by Defendant(s) Daniel Aaron
                   Koch. (Attachments: # 1 Proposed Order)(Hucke, Tracy) (Entered: 02/01/2019)
02/04/2019   37    ORDER granting 36 Motion to Continue Plea Agreement Deadline as to Daniel
                   Aaron Koch (1) by the Honorable Alan B. Johnson. Plea Agreement deadline
                   extended to 2/8/19. (Court Staff, sbh) (Entered: 02/04/2019)
02/07/2019   38    EX PARTE/NON−PUBLIC DOCUMENT pursuant to the Judicial Conference
                   Policy on Privacy and Public Access − PLEA AGREEMENT as to Daniel
                   Aaron Koch (Court Staff, sbh) (Entered: 02/07/2019)
02/08/2019   39    NOTICE OF HEARING as to Daniel Aaron Koch: Change of Plea Hearing
                   set for 2/14/2019 at 11:00 AM in Cheyenne Courtroom No. 2 (Room No.
                   2116) before Honorable Alan B. Johnson (Court Staff, sbh) (Entered:
                   02/08/2019)

                                                                                                       5
    Case 1:18-cr-00167-ABJ Document 65-3 Filed 07/12/19 Page 6 of 60



02/13/2019   40    EX−PARTE/NON−PUBLIC DOCUMENT pursuant to the Judicial Conference
                   Policy on Privacy and Public Access − PROSECUTOR'S STATEMENT filed
                   by USA as to Plaintiff USA (Hambrick, Stephanie) Modified text on 2/22/2019
                   (Court Staff, sbh). (Entered: 02/13/2019)
02/14/2019   41    Minute Entry: Change of Plea Hearing as to Daniel Aaron Koch. Guilty plea
                   entered as to Count 2. Proceedings held before Honorable Alan B. Johnson.
                   (Court Reporter: Monique Gentry) (Court Staff, sbh) (Entered: 02/14/2019)
02/14/2019   42    NOTICE OF HEARING as to Daniel Aaron Koch: Sentencing set for
                   4/25/2019 at 9:30 AM in Cheyenne Courtroom No. 2 (Room No. 2116)
                   before Honorable Alan B. Johnson (Jury trial vacated) (Court Staff, sbh)
                   (Entered: 02/14/2019)
03/15/2019   43    NOTICE RESETTING HEARING as to Daniel Aaron Koch: Sentencing reset
                   for 4/22/2019 at 9:30 AM in Cheyenne Courtroom No. 2 (Room No. 2116)
                   before Honorable Alan B. Johnson (Court Staff, sbh) (Entered: 03/15/2019)
03/21/2019   44    SEALED DOCUMENT − PRESENTENCE REPORT as to Daniel Aaron
                   Koch. Access granted to: Stephanie Hambrick, Tracy Racicot Hucke. Last day
                   to file response to PSR is 4/8/2019. (scanada, ) (Entered: 03/21/2019)
03/21/2019   45    SEALED DOCUMENT − PRESENTENCE REPORT
                   RECOMMENDATIONS as to Daniel Aaron Koch Access granted to: No
                   Outside Users. (scanada, ) (Entered: 03/21/2019)
04/04/2019   46    EX−PARTE DOCUMENT − OBJECTIONS/RESPONSES TO
                   PRESENTENCE INVESTIGATION REPORT as to defendant Daniel Aaron
                   Koch. NO OBJECTIONS SUBMITTED. (Hambrick, Stephanie) (Entered:
                   04/04/2019)
04/08/2019   47    EX−PARTE DOCUMENT − OBJECTIONS/RESPONSES TO
                   PRESENTENCE INVESTIGATION REPORT as to defendant Daniel Aaron
                   Koch. (Hucke, Tracy) (Entered: 04/08/2019)
04/09/2019   48    NOTICE OF ATTORNEY APPEARANCE: TJ Forwood appearing for USA
                   (Forwood, Timothy) (Entered: 04/09/2019)
04/09/2019   49    SEALED DOCUMENT − ADDENDUM TO PRESENTENCE REPORT as to
                   Daniel Aaron Koch Access granted to: Stephanie Hambrick, Tracy Racicot
                   Hucke. (scanada, ) (Entered: 04/09/2019)
04/09/2019   50    SEALED DOCUMENT − REVISED PRESENTENCE REPORT as to Daniel
                   Aaron Koch Access granted to: Timothy J Forwood, Stephanie Hambrick,
                   Tracy Racicot Hucke. (scanada, ) (Entered: 04/09/2019)
04/21/2019   51    EX PARTE/NON−PUBLIC DOCUMENT pursuant to the Judicial Conference
                   Policy on Privacy and Public Access − SENTENCING MEMORANDUM as to
                   defendant Daniel Aaron Koch (Attachments: # 1 Exhibit A, # 2 Exhibit B)
                   (Hucke, Tracy) (Entered: 04/21/2019)
04/22/2019   52    Minute Entry: Sentencing held on 4/22/2019 for Daniel Aaron Koch (1), Count
                   1 dismissed by oral motion of the government; Count(s) 2, Defendant sentence
                   to 240 months imprisonment; 10 years supervised release; $100 special
                   assessment; $14,000 restitution. Proceedings held before Honorable Alan B
                   Johnson. (Court Reporter Monique Gentry.) (Court Staff, ssw) Text Modified

                                                                                                  6
    Case 1:18-cr-00167-ABJ Document 65-3 Filed 07/12/19 Page 7 of 60



                     on 4/22/2019 (Court Staff, ssw). (Entered: 04/22/2019)
04/23/2019   53      JUDGMENT and COMMITMENT as to Daniel Aaron Koch (1), Count 1
                     dismissed by oral motion of the government; Count 2, Defendant sentence to
                     240 months imprisonment; 10 years supervised release; $100 special
                     assessment; $14,000 restitution by the Honorable Alan B Johnson.(Court Staff,
                     ssw) Text Modified on 4/23/2019 (Court Staff, ssw). (Entered: 04/23/2019)
05/03/2019   54      NOTICE OF APPEAL by defendant Daniel Aaron Koch re 53 Judgment, ;
                     (Hucke, Tracy) (Entered: 05/03/2019)
05/06/2019   55      Preliminary Record of appeal sent to USCA and counsel as to Daniel Aaron
                     Koch re 54 Notice of Appeal The procedures and appeals packet may be
                     obtained from our website at www.wyd.uscourts.gov (Attachments: # 1
                     Preliminary Record on Appeal Including Notice of Appeal) (Court Staff, ssw)
                     (Entered: 05/06/2019)
05/06/2019   56      APPEAL NUMBER 19−8034 received from USCA as to Daniel Aaron Koch
                     for 54 Notice of Appeal filed by Daniel Aaron Koch. Criminal case docketed.
                     Preliminary record filed. DATE RECEIVED: 05/06/2019. Docketing statement
                     due 05/20/2019 for Daniel Aaron Koch. Notice of appearance due on
                     05/20/2019 for Daniel Aaron Koch and United States of America. Appellant's
                     designation of record due 05/20/2019 for Daniel Aaron Koch. Transcript order
                     form due 05/20/2019 for Daniel Aaron Koch. Appointment motion due
                     05/20/2019 by Daniel Aaron Koch [19−8034] (Court Staff, ssw) (Entered:
                     05/06/2019)
05/20/2019   57      DESIGNATION OF RECORD ON APPEAL by defendant Daniel Aaron Koch
                     re 54 Notice of Appeal (Attachments: # 1 Docket Sheet) (Sanderford, Dean)
                     (Entered: 05/20/2019)
05/20/2019   58      TRANSCRIPT REQUEST (Transcripts Needed) by defendant Daniel Aaron
                     Koch re 54 Notice of Appeal. (Sanderford, Dean) (Entered: 05/20/2019)
05/20/2019   59      APPEAL MINUTE ORDER from USCA as to Daniel Aaron Koch re 54 Notice
                     of Appeal. Transcript order form due 06/03/2019 for Monique Gentry (change
                     of plea, sentencing). (Text Only − No Attachment) [19−8034] (Court Staff,
                     ssw) (Entered: 05/20/2019)
06/03/2019   60      TRANSCRIPT ORDER FORM by court reporter Monique Gentry, phone (307)
                     274−4661 or email mkg.gentry@gmail.com. Transcripts due 06/23/19. (Gentry,
                     Monique) (Entered: 06/03/2019)
06/24/2019   61   9 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Change of Plea as to
                    Daniel Aaron Koch held on 02/14/2019 before Judge Alan B. Johnson re 54
                    Notice of Appeal. To purchase a copy of this transcript, please contact Court
                    Reporter Monique Gentry, phone (307) 274−4661 or email
                    mkg.gentry@gmail.com. A party must file a Notice of Intent to Request
                    Redaction within 7 calendar days. If a party fails to request redaction, the
                    unredacted transcript attached to this entry will be made available electronically
                    without redaction. Notice of Intent to Redact due 7/1/2019. Notice of Redaction
                    Request due 7/15/2019. Redacted Transcript Deadline set for 7/25/2019.
                    Release of Transcript Restriction set for 9/23/2019. (Gentry, Monique)
                    (Entered: 06/24/2019)


                                                                                                         7
    Case 1:18-cr-00167-ABJ Document 65-3 Filed 07/12/19 Page 8 of 60



06/24/2019   62   39 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Sentencing as to
                     Daniel Aaron Koch held on 4/22/2019 before Judge Alan B. Johnson re 54
                     Notice of Appeal. To purchase a copy of this transcript, please contact Court
                     Reporter Monique Gentry, phone (307) 274−4661 or email
                     mkg.gentry@gmail.com. A party must file a Notice of Intent to Request
                     Redaction within 7 calendar days. If a party fails to request redaction, the
                     unredacted transcript attached to this entry will be made available electronically
                     without redaction. Notice of Intent to Redact due 7/1/2019. Notice of Redaction
                     Request due 7/15/2019. Redacted Transcript Deadline set for 7/25/2019.
                     Release of Transcript Restriction set for 9/23/2019. (Gentry, Monique)
                     (Entered: 06/24/2019)
06/24/2019   63       Transcript Letter transmitted to USCA re 54 Notice of Appeal. All transcripts
                      that have been ordered from this reporter for this appeal are now filed with the
                      United States District Court, District of Wyoming. (Gentry, Monique) (Entered:
                      06/24/2019)
06/24/2019   64       Appeal Remark re 54 Notice of Appeal. Record on appeal/Notice due
                      7/15/2019 (Court Staff, ssw) (Entered: 06/24/2019)




                                                                                                          8
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page19ofof30
                                                                      60
                                                                            1

1                       IN THE UNITED STATES DISTRICT COURT

2                          FOR THE DISTRICT OF WYOMING

3     UNITED STATES OF AMERICA,                    DOCKET NO. 18-CR-167-J

4                 Plaintiff,                       Cheyenne, Wyoming
                                                   February 14, 2019
5                 vs.                              11:12 a.m.

6     DANIEL AARON KOCH,

7                 Defendant.

8                   TRANSCRIPT OF CHANGE OF PLEA PROCEEDINGS

9                  BEFORE THE HONORABLE ALAN B. JOHNSON
                       UNITED STATES DISTRICT JUDGE
10    _______________________________________________________________
      APPEARANCES:
11
      For the Plaintiff:             Stephanie A. Hambrick
12                                   Assistant United States Attorney
                                     District of Wyoming
13                                   P.O. Box 22211
                                     Casper, Wyoming 82602
14

15    For the Defendant:             TRACY RACICOT HUCKE
                                     Federal Public Defender's Office
16                                   214 West Lincolnway, Suite 31-A
                                     Cheyenne, Wyoming 82001
17

18

19

20

21

22    Court Reporter:                      Monique Gentry, RPR, CSR
                                           2120 Capitol Avenue, Room 2226
23                                         Cheyenne, WY 82001
                                          (307)274-4661/mkg.gentry@gmail.com
24
      Proceedings recorded by stenography; transcript produced with
25    computer-aided transcription.


      MONIQUE GENTRY, RPR, CSR                           mkg.gentry@gmail.com
                                                                                9
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        61 Filed  07/12/19 Page
                                                           Page 210ofof3060
                                                                                    2

1             (Proceedings commenced February 14, 2019; 11:12 a.m.)

2                  THE COURT:      Thank you.     Please, be seated.          The

3      matter for hearing today is a change of plea in the case of

4      the United States of America plaintiff against Daniel Aaron

5      Koch.    This matter comes before the Court under Criminal Case

6      No. 18-CR-00167.       Representing the Government today is United

7      States Attorney Stephanie Hambrick.            The defendant is

8      represented here by Tracy Racicot Hucke, Federal Public

9      Defender for the District of Wyoming.            The defendant is present

10     in person today.

11                 Is the Government ready to proceed?

12                 MS. HAMBRICK:       Yes, Your Honor.

13                 THE COURT:      Ms. Hambrick, we will turn it over to

14     you.

15                 MS. HAMBRICK:       Thank you, Your Honor.        We do come

16     before the Court today with a plea agreement in this case.

17     The agreement is that the defendant will be pleading guilty

18     to Count 2 of the indictment.          Count 2 alleges receipt and

19     attempted receipt of child pornography in violation of 18

20     United States Code subsections 2252A(a)(2)(A) and (b)(1).

21                 The minimum punishment is not less than 15 years, and

22     the maximum punishment is not more than 40 years; a maximum

23     fine of $250,000; a five-year to life term of supervised

24     release; a $100 special assessment; a $5,000 special assessment

25     to the Victims of Sex Trafficking Act of 2015; and if


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               10
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        61 Filed  07/12/19 Page
                                                           Page 311ofof3060
                                                                               3

1      applicable, restitution.

2                  The agreement in this case is pretty basic, Your

3      Honor.    He will be pleading to that count.            The Government has

4      agreed it will make a recommendation within the calculated

5      guideline range whatever that turns out to be, but is not

6      limited to where in that range a recommendation may be made.

7      And the defendant is free to ask for any sentence that is

8      appropriate, but, obviously, there is the 15-year mandatory

9      minimum sentence.

10                 At the time of sentencing, if the Court accepts the

11     agreement and the plea, the Government will be moving to

12     dismiss Count 1, which is the possession of child pornography

13     count.

14                 The other thing I wanted to make clear, Your Honor,

15     in this case, during the investigation of this case,

16     investigators uncovered what they thought were messages between

17     the defendant and an under age individual in Campbell County,

18     Wyoming.    They were actually able to identify that girl who

19     provided information to them about what she said was a sexual

20     relationship she had with the defendant when she was 16 years

21     old in 2016 and 2017.

22                 Part of the information she provided was that he did

23     ask her for explicit images that may be considered child

24     pornography, and she did send them to him in 2016 and 2017.             We

25     had discussed with the prosecutor in Campbell County some kind


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               11
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        61 Filed  07/12/19 Page
                                                           Page 412ofof3060
                                                                                       4

1      of agreement in our case that maybe would encompass that case,

2      and they would agree not to prosecute for that victim.                  We did

3      not reach that kind of an agreement, Your Honor.               So what he

4      is pleading to here today is just these federal charges, and

5      they will not effect any potential charges the state may still

6      file for that relationship or any images regarding that victim

7      that were sent or received back in 2016 and 2017.

8                  The receipt and attempted receipt in this case

9      occurred in September of 2018, and that was through

10     peer-to-peer software.        It was not from particular underaged

11     victim themselves, so I just want it to be clear on the record

12     the state will be free to pursue prosecution regarding that

13     victim if they choose to do so.

14                 THE COURT:      Very well.     As I recall, we delayed

15     acting on this case -- continued this case pending those

16     discussions?

17                 MS. HAMBRICK:       That's correct, Your Honor.            We had

18     multiple discussions and sent back and forth multiple versions

19     of a plea agreement, but ultimately we were not able to reach

20     one that resolved those state charges, as well.

21                 THE COURT:      Very well.

22                 Ms. Hucke, would you come forward with your client.

23                 Mr. Koch, would you raise your right hand and be

24     sworn.

25


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               12
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        61 Filed  07/12/19 Page
                                                           Page 513ofof3060
                                                                                5

1            (Defendant was sworn.)

2                  THE COURT:      Mr. Koch, you have just taken an oath to

3      speak truthfully to the court.          If you answer any of my

4      questions falsely, your answers could be used against you in a

5      further prosecution for perjury.           Do you understand?

6                  THE DEFENDANT:       Yes, Your Honor.

7                  THE COURT:      This is a critical stage of the

8      proceedings against you.         It is important that you understand

9      what is happening.       And if you don't understand my remarks or

10     for some reason what I say is obscure to you, you should feel

11     free to interrupt and ask questions.            You may step aside and

12     speak to her privately.         Is that agreeable?

13                 THE DEFENDANT:       Yes, Your Honor.

14                 THE COURT:      Very well.     There will come a time during

15     these proceedings when I will be asking questions that will

16     touch upon your answers in effect under oath will touch upon

17     the conduct in this matter, and ultimately, lead to a finding

18     as anticipated in this matter of guilt.             So you, in fact, will

19     implicate yourself and inculpate yourself in the crime charged.

20     Are you prepared to do that?

21                 THE DEFENDANT:       Yes, Your Honor.

22                 THE COURT:      Very well.     We'll proceed.

23                 Please, state your full name.

24                 THE DEFENDANT:       Daniel Aaron Koch.

25                 THE COURT:      And your age, Mr. Koch?


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               13
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        61 Filed  07/12/19 Page
                                                           Page 614ofof3060
                                                                                   6

1                  THE DEFENDANT:       Forty-two.

2                  THE COURT:      Tell me about your education.

3                  THE DEFENDANT:       Highest grade completed was

4      associates degree through Ball State University.               I have had

5      some postgraduate work for -- towards by bachelor's with

6      Indiana Purdue University, Fort Wayne.             Graduated high school

7      in 1994 and have some vocational training through IV Tech.

8                  THE COURT:      And tell me what kind of work you have

9      done in the past?

10                 THE DEFENDANT:       I have been mostly employed as a cook

11     or short-order cook, line cook, trainer for various restaurants

12     in the Fort Wayne, Indiana area.           I have -- since moving to

13     Wyoming, I have been employed as a construction worker or

14     general labor.

15                 THE COURT:      Any particular occupational interest that

16     you have that you would like to pursue?

17                 THE DEFENDANT:       My main interest with the bachelor's

18     degree from Indiana was for computer science.

19                 THE COURT:      All right.     Born in the United States?

20                 THE DEFENDANT:       Yes, sir, here in Casper.

21                 THE COURT:      So far as you know, are you presently

22     suffering from any physical or mental problem that would effect

23     your understanding of what is happening here today?

24                 THE DEFENDANT:       No, Your Honor.

25                 THE COURT:      Are you under the influence of any


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               14
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        61 Filed  07/12/19 Page
                                                           Page 715ofof3060
                                                                               7

1      alcohol, pill or medication of any kind?

2                  THE DEFENDANT:       Just the Lisinopril I took this

3      morning for heart -- blood pressure, but that shouldn't affect

4      my understanding.

5                  THE COURT:      You do have a high blood pressure

6      problem?

7                  THE DEFENDANT:       Yes, sir.

8                  THE COURT:      Do you have any history of alcoholism or

9      drug addiction?

10                 THE DEFENDANT:       No, Your Honor.

11                 THE COURT:      Ms. Hucke, do you have any concerns about

12     the competency of your client to proceed in this matter?

13                 MS. HUCKE:      No, Your Honor.

14                 THE COURT:      Very well.

15                 Have you received a copy of the indictment in your

16     case?

17                 THE DEFENDANT:       Yes, Your Honor.

18                 THE COURT:      And have you had ample opportunity to

19     discuss your case in general with Ms. Hucke?

20                 THE DEFENDANT:       Yes, I have, Your Honor.

21                 THE COURT:      And you are satisfied with her

22     representation of you so far?

23                 THE DEFENDANT:       Yes, sir.

24                 THE COURT:      I also have a copy of the plea agreement

25     that appears to have been signed on the back page of the plea


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               15
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        61 Filed  07/12/19 Page
                                                           Page 816ofof3060
                                                                               8

1      agreement.     Did you sign it?

2                  THE DEFENDANT:       Yes, I did, Your Honor.

3                  THE COURT:      Did you have ample opportunity to read

4      and discuss the plea agreement with your attorney before you

5      signed it?

6                  THE DEFENDANT:       Yes, I did.

7                  THE COURT:      So as far as you know, does the plea

8      agreement contain the complete understanding and the agreement

9      that you have with the Government?

10                 THE DEFENDANT:       Yes, Your Honor.

11                 THE COURT:      You understand the plea agreement?

12                 THE DEFENDANT:       Yes, I do, Your Honor.

13                 THE COURT:      Did anyone cause you to sign it by

14     threats, coercion or violence against you or those close?

15                 THE DEFENDANT:       No, Your Honor.

16                 THE COURT:      As I understand it, you have family who

17     live in Wyoming?

18                 THE DEFENDANT:       I lot of family, Your Honor.

19                 THE COURT:      Have any promises been made to you that

20     are not contained in the plea agreement?

21                 THE DEFENDANT:       No, Your Honor.

22                 THE COURT:      So this represents your understanding

23     with the Government?

24                 THE DEFENDANT:       Yes, that is the sum total of my

25     understanding with the Government.


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               16
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        61 Filed  07/12/19 Page
                                                           Page 917ofof3060
                                                                                   9

1                  THE COURT:      Very well.

2                  The plea agreement is treated by the Court as a

3      recommendation that comes from both sides of the case.                 As

4      such, it certainly has force and effect; however, I do note

5      looking at another document that is the prosecutor's statement

6      that was furnished to the court today, I am not sure you have

7      seen that.     I am sure Ms. Hucke has seen it, but it does

8      contain an estimate that was prepared by Ms. Hambrick anyway of

9      the guideline application that she believes may apply in your

10     case.

11                 I would note that I see one further difference in it

12     from the guideline application that probably would be prepared

13     by the probation officer in this case.             She has noted a base

14     offense level of 22; that would be increased by two for the

15     fact that the images represented prepubescent minors; that

16     there was distribution, another two levels would be added;

17     because there were infants and toddlers for trade four levels

18     added; because there was a pattern of behavior that will be

19     continued, and because -- five levels are added -- six levels;

20     another five levels are added because there are 600 images

21     counting for each video a number of images.              I think 75 images

22     for each video, and an additional two levels for use of a

23     computer.     Typically, the judges of this district do not apply

24     those two levels, because in every one of these cases, there is

25     nothing unusual about a computer being used.              Computers are


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               17
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page10
                                                                18ofof30
                                                                       60
                                                                              10

1      what is used in every one of these offenses that we see.             It is

2      rare that there is not a computer.          Many, many years ago, these

3      cases were investigated not by authorities who were trained in

4      computer use, but were investigated by the United States Postal

5      Inspector, which tells you when the start was.

6                  Because you plan to accept responsibility, three

7      levels would be substracted leaving a total offense level of

8      39.   If you would subtract the use of a computer, it will be

9      37.   It is anticipated because of your criminal history, you

10     would fall in Criminal History Category II, which creates a

11     guideline range of 235 to 293 months.           Is that what you have

12     been told?

13                 THE DEFENDANT:      Yes, Your Honor.

14                 THE COURT:     That's a lengthy sentence.

15                 Mr. Koch, the Court is not under any obligation to

16     apply any particular sentence with regard to your case.              And if

17     the sentence that I impose is greater than any that you think

18     you should receive in this matter or that you are likely to

19     receive, you would not be allowed to withdraw a voluntarily

20     plea of guilty simply because you don't like the sentence that

21     is imposed.     Do you understand that?

22                 THE DEFENDANT:      I understand that, Your Honor.

23                 THE COURT:     All right.     Has anyone attempted in any

24     way to force you to plead guilty by threats, coercion or

25     violence against you or those close?


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             18
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page11
                                                                19ofof30
                                                                       60
                                                                                 11

1                  THE DEFENDANT:      No, Your Honor.

2                  THE COURT:     Other than the plea agreement in this

3      matter, have any promises of special leniency, favor or benefit

4      been made to you to induce you to plead guilty?

5                  THE DEFENDANT:      No, Your Honor.

6                  THE COURT:     Will you be pleading guilty because you

7      are, in fact, guilty?

8                  THE DEFENDANT:      Yes, Your Honor.

9                  THE COURT:     As I understand it, this is the second

10     felony offense.      You are yet a relatively young man.             And even

11     with the lengthy prison sentence that it seems to me is likely

12     in this case, there will come a time when you will be released

13     on supervised release by this -- pursuant to the sentence

14     imposed that would be supervision by a United States Probation

15     Officer.

16                 You will be a convicted felon at that time.              And if

17     your plea is accepted, and you are adjudged guilty of the

18     offense charged here, that adjudication may deprive you of

19     valuable civil rights:       right to vote, right to seek and hold

20     public office, right to serve as a juror in judgment of your

21     fellow man or perform government service.            And most

22     importantly, the right to possess any kind of firearm,

23     ammunition or explosive device.         In Wyoming, firearms and

24     ammunition are problems for people.          And despite any advice I

25     give, we continually see people who are arrested for


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             19
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page12
                                                                20ofof30
                                                                       60
                                                                               12

1      possession.     It is quickest way back into federal prison.            I

2      can tell you those are easy cases to prove.            Do you understand?

3                  THE DEFENDANT:      Yes, Your Honor.

4                  THE COURT:     I made reference here to what is called

5      "supervised release," a period of supervision that would follow

6      any imprisonment that the court might impose.             And in your

7      case, that term of supervision could be up to life.              It will be

8      not less than five years no more than life of supervision, and

9      I think it is likely, it could be life.

10                 The terms and conditions of that supervision which

11     could be modified from time to time will be initially said at

12     the time that you are sentenced, and they will involve such

13     things as mandatory conditions of not violating the laws of the

14     state locality where you may live or the federal laws; not

15     using drugs or alcohol; certainly not using alcohol to excess.

16     By law, those are things that Congress says the court needs to

17     impose.    There are a series of standard terms and conditions

18     that are adopted by this court and were created by the

19     sentencing authorities back in Washington D.C.

20                 And, finally, there will be special conditions

21     imposed by the court which are really aimed at and tailored

22     hopefully in some measure to deal with your particular

23     situation.    Such a condition may include something like

24     sex offender treatment, participation in a sex offender group

25     or something of that nature.         Registration undoubtedly pursuant


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             20
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page13
                                                                21ofof30
                                                                       60
                                                                            13

1      to state law wherever you may live, work or go to school.

2      Maintaining current registration compliance with the Sex

3      Offender Notification Act, SORNA, which requires you to

4      register it is a federal law that carries a criminal penalty

5      will be part of that, as well; like, there will be other

6      conditions concerning thinking errors that maybe have affected

7      your life.    I don't know.      I have suggested a few that

8      conceivably could apply.

9                  In addition, you need to know that if there is a

10     violation -- if there are violations of your supervised

11     release, and if they are significant, the probation officer who

12     is really there not only to protect the public, but also to

13     offer you some help with regard to these programs -- that

14     probation officer can file a petition for an offender under

15     supervision asking for your arrest.          You would be brought back

16     to the court.     And after a hearing or hearings, the court would

17     have authority in some circumstances without benefit of a jury

18     trial to impose an additional prison sentence.             Do you

19     understand?

20                 THE DEFENDANT:      Yes, Your Honor.

21                 THE COURT:     Certainly, not something we want to do,

22     but we want people to succeed without further incidents in

23     their life.     I note that the maximum sentence in this case as

24     set forth in the penalty summary that was attached to the

25     indictment for Count 2, attempted receipt of child pornography,


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             21
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page14
                                                                22ofof30
                                                                       60
                                                                                 14

1      in violation of a Title 18 United States Code Section

2      2252A(a)(2)(a) subparagraph (b)(1), the maximum penalty is a

3      sentence not less than of 15 years, so there is a minimum

4      mandatory sentence of 15 years.         And a sentence of not more

5      than 40 years imprisonment, 40 years or 480 months.              There

6      would be a fine of up to $250,000.          I think it is highly

7      unlikely that given other requirements that you would have a

8      fine in this matter.       There is a $100 special assessment.           That

9      money is collected from you and goes into a fund of money

10     administered by the Government for victims of crime.                 There is

11     also a recently enacted law by Congress which is mandatory.

12     There is a $5,000 special assessment pursuant to the Victims of

13     Sex Trafficking Act of 2015, and there is also -- and will be

14     an issue concerning restitution to the specific victims who are

15     represented in the images that were captured on your computer

16     and electronic devices.        Is that consistent with your

17     understanding, as well?

18                 THE DEFENDANT:      Yes, Your Honor.

19                 THE COURT:     Do you have any question that you would

20     like to ask?

21                 THE DEFENDANT:      None come to mind, your Honor.

22                 THE COURT:     This would be a good time.         If there are

23     any questions about anything that I have said before that raise

24     issues in your mind?

25                 THE DEFENDANT:      No.


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             22
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page15
                                                                23ofof30
                                                                       60
                                                                            15

1                  THE COURT:     Again, if you think of things as we go

2      forward, please, interrupt me, so we can go back and talk about

3      them.   I am sure that Ms. Hucke has advised you of these things

4      during your discussions with her?

5                  THE DEFENDANT:      Yes, Your Honor.

6                  THE COURT:     Have you also discussed with her how the

7      advisory sentencing guidelines might apply to your case?

8                  THE DEFENDANT:      At length, Your Honor.

9                  THE COURT:     Something totally different than anything

10     you would happen back in Indiana.

11                 THE DEFENDANT:      It has been a much more different

12     experience today this go round.         Yeah.

13                 THE COURT:     Yeah.    I want you to know that I am not

14     able at this point to determine the advisory guideline range in

15     your case; although, I suspect what I have told you so far is

16     within reason; however, it will be the first order of business

17     that we will engage in at the time that you appear before this

18     court for sentencing; that will be to determine the advisory

19     guideline range.      I will have the benefit of a presentence

20     investigation report that will be prepared in this case.

21                 Present here today is Kris Danni, Senior United

22     States Probation Officer for the District of Wyoming, who will

23     be preparing that report and interviewing you and gathering

24     information about you from other sources; probably law

25     enforcement as well as criminal records and interviews with


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             23
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page16
                                                                24ofof30
                                                                       60
                                                                            16

1      family and others.

2                  You will have the opportunity after that report is

3      furnished to you through Ms. Hucke, she will assist you with

4      any challenges to that report based upon the application of

5      law, which she is well aware of, and you will provide to her

6      any errors in that report that touch upon the facts that are

7      reported in that report to make sure it is accurate.

8                  I can tell you that Ms. Danni will change the report

9      amend it, revise it, if necessary if she agrees to any

10     challenges.     On the other hand if she disagrees, she will

11     explain why in an addendum which will come to me, and we will

12     resolve those issues at your sentencing as a first order of

13     business.    Do you have any questions about that?

14                 THE DEFENDANT:      No, Your Honor.

15                 THE COURT:     Do you feel you understand?

16                 THE DEFENDANT:      Yes.

17                 THE COURT:     And I want to also advise you that after

18     the initial guideline range has been determined by the court,

19     the court does have authority in some circumstances to depart

20     either to a greater sentence or a lesser sentence from the

21     guideline range and will examine other sentencing factors under

22     the law.    Title 18 united States Code Section 3553(a) is that

23     sentencing law.      That may result in the imposition of a

24     sentence that is either greater or less than the guideline, and

25     the court may depart from the guideline and impose either a


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             24
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page17
                                                                25ofof30
                                                                       60
                                                                               17

1      greater or lesser sentence.         Do you understand?

2                  THE DEFENDANT:      Yes, Your Honor.

3                  THE COURT:     Now, what little information I have about

4      your previous sentence in Indiana, it appears to me that you

5      were paroled after about seven years?

6                  THE DEFENDANT:      A little less than that, Your Honor.

7                  THE COURT:     A little less.      So you are familiar with

8      what exists in most states.         There is a parole board appointed

9      by the governor usually who may meet with a prisoner or receive

10     information about the prisoner from the prison authorities and

11     set a release date.

12                 THE DEFENDANT:      Actually, Your Honor, Indiana uses

13     presumptive sentencing, and there was no parole board in my

14     case.

15                 THE COURT:     Okay. There is no parole board in the

16     federal system either.       It was abolished as part of the

17     Sentencing Reform Act in 1984.         The sentence to prison in this

18     case will not result on any release on parole, rather the

19     Bureau of Prisons administers a good time system that can

20     result in a maximum of 54 days for each year you serve in

21     prison of good time.

22                 The average good time at this point, I think, I saw

23     the other day is 41 days on average that is being awarded by

24     the Bureau of Prisons.       At any rate, all of that is out of my

25     hands.   It sits in the hands of the Bureau of Prisons.              Do you


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             25
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page18
                                                                26ofof30
                                                                       60
                                                                                18

1      have any questions about departures and variances that may be

2      imposed?

3                  THE DEFENDANT:      None, Your Honor.

4                  THE COURT:     I did not see a waiver of appeal in this

5      matter in the plea agreement, so you have preserved your right

6      to appeal this sentence if you feel that the court has acted

7      contrary to the law and errors have occurred in your

8      sentencing.

9                  I will remind you that you are sentenced that you

10     have 14 days within which to file a notice of appeal.                If you

11     decide to do that, the date begins to run from the date the

12     judgment and commitment in your case is filed with the clerk's

13     office.    Something you really in that 14-day-period need to

14     immediately start talking to your attorney to determine if it

15     would be worthwhile.       If for some reason she is not available

16     or can't talk to you about it or assist you, you can ask the

17     Clerk of Court's office to prepare a notice of appeal for you.

18     They will send it to you.        Just make sure you get it filed

19     within that 14-day-period.        That would start the appeal

20     process.    It is just that, a start, but it is an important

21     start because if you fail to file the notice of appeal, it is

22     likely that you could lose your appeal right.             There are other

23     dates that are calculated from that appeal time that could

24     effect other rights that you have concerning the sentence that

25     is imposed, so important.        Any questions?


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             26
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page19
                                                                27ofof30
                                                                       60
                                                                                 19

1                  THE DEFENDANT:      No, Your Honor.

2                  THE COURT:     So you understand so far?

3                  THE DEFENDANT:      Yes, sir, I believe I do.

4                  THE COURT:     All right.     I know that Ms. Hucke has

5      discussed with you your trial rights and you probably heard

6      them elsewhere as well; however, it is necessary that I go

7      through them again with you.

8                  First, you have the right to plead not guilty to any

9      offense charged against you and to persist in your plea of not

10     guilty.    When I say "persist," that is to maintain it, continue

11     with it.

12                 If that should occur, you would have the right to a

13     jury trial which is scheduled, I think, for March 5th?

14                 THE DEFENDANT:      March 4th, Your Honor.

15                 THE COURT:     Yeah.    All right.    That would be before

16     a jury of 12 adult residents of Wyoming who would be selected,

17     seated there in the jury box and would serve as judges of the

18     facts of your case.       At trial, you would be presumed innocent,

19     and I would tell the jury early on that you are presumed

20     innocent of any wrongdoing.         The Government would have the

21     burden of proving your guilt beyond a reasonable doubt.              It

22     would be the obligation of the Government, if it could, through

23     its witnesses and evidence to prove its case beyond a

24     reasonable doubt.      Throughout your trial, you would have the

25     right to be assisted by Ms. Hucke for your defense appointed by


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             27
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page20
                                                                28ofof30
                                                                       60
                                                                            20

1      the court if necessary.        She would be with you at trial and

2      every other stage of the proceedings.

3                  You would have the right to see and hear the

4      witnesses and the evidence against you, and to have her cross

5      examine or question the witnesses who would appear against you

6      in your defense.

7                  You would have the right on your own part not to

8      testify to decline to testify; that is, to testify under oath

9      from the witness stand in your defense; however, you have the

10     right to testify should you choose to do so voluntarily in your

11     own defense.

12                 You would have the right to compel the attendance of

13     witnesses to testify in your defense.           Ms. Hucke would apply

14     for subpoenas to be issued by the court at public expense, and

15     I would usually grant those motions unless there was some very

16     good reason not to.       Subpoenas would be issued compelling

17     witnesses to come forward and provide any testimony that they

18     might have in your defense.

19                 Any questions so far?

20                 THE DEFENDANT:      No, Your Honor.      I give up that right

21     to a trial.

22                 THE COURT:     Do you further understand that should you

23     decide not to testify or present any evidence, the fact of your

24     silence cannot be commented upon by the Government as part of

25     their arguments or trial, nor may the jury in any manner


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             28
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page21
                                                                29ofof30
                                                                       60
                                                                               21

1      consider that in its deliberations.          Do you understand that?

2                  THE DEFENDANT:      Yes, Your Honor.

3                  THE COURT:     And do you further understand that by

4      entering a voluntary plea of guilty, if that plea is accepted

5      by the court, there will be no trial.           You will be deemed to

6      have waived or given up your right to a trial as well as those

7      other rights that have been discussed and are associated with

8      trial.

9                  THE DEFENDANT:      Yes, Your Honor.

10                 THE COURT:     Very well.     I am going to proceed now

11     with the re-arraignment unless you have some objection.

12                 THE DEFENDANT:      No objection, Your Honor.

13                 MS. HAMBRICK:      If I could briefly interrupt?         I just

14     wanted to clarify there was also an agreement that the

15     defendant agrees to forfeit the Gateway laptop computer that

16     was involved in the commission of the offense.

17                 THE COURT:     Right.    I noticed that.

18                 The nature of the charge in this matter is attempted

19     receipt of child pornography in violation of Title 18 United

20     States Code Section 2252(a).         The pertinent statute states as

21     follows, "any person who knowingly receives or distributes any

22     child pornography that has been mailed or using any means or

23     facility of interstate or foreign commerce, shipped or

24     transported in or effecting interstate or foreign commerce by

25     any means including by computer shall be fined under this title


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             29
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page22
                                                                30ofof30
                                                                       60
                                                                            22

1      and imprisoned not less than 15, nor more than 40 years."

2                  Now, the charge in this matter reads as follows,

3      "On or about September 28, 2018, in the District of Wyoming,

4      the defendant Daniel Aaron Koch knowingly received and

5      attempted to receive child pornography as defined by Title 18

6      United States Code Section 2256(a)(8)(a) that had been mailed,

7      shipped and transported using a means and facility of

8      interstate commerce; namely, the defendant received and

9      attempted to receive an image of a child engaged in sexually

10     explicit conduct via the internet and cellular phone telephone

11     network in violation of 18 United States Code Sections 2252(a)

12     subparagraph (a)(2)(a) and subparagraph (b)(1)."

13                 Child pornography is defined under Section 2256()(a)

14     as, "Any visual depiction including any photograph, film,

15     video, picture or computer -- or computer-generated image or

16     picture whether made or produced by electronic, mechanical or

17     other means of sexually explicit conduct where a production of

18     such visual depiction involves the use of a minor engaging in

19     sexually explicit conduct."         And "sexually explicit conduct"

20     means "graphic intercourse including genital to genital, oral

21     genital, anal genital, oral anal, whether between persons of

22     the same or opposite sex, or simulated sexual intercourse where

23     the genitals, breasts or pubic area of any person is

24     exhibited."

25                 If this matter had gone to trial, the Government


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             30
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page23
                                                                31ofof30
                                                                       60
                                                                             23

1      would have the burden of proving each of these elements beyond

2      a reasonable doubt:       First, that the offense occurred on or

3      about September 28, 2018."        The "on or about" language simply

4      means the Government doesn't know precisely, but a date

5      reasonably near September 28, 2018; which probably represents

6      the date that the Government was able to make an arrest in this

7      matter and develop information your possession of child

8      pornography.

9                  Second, the offense occurred in the District of

10     Wyoming.    Well, the District of Wyoming is significant for two

11     reasons:    Not only does the offense allegedly occur in Wyoming,

12     but you are standing in front of a Wyoming Federal Court in

13     Wyoming.    It selects the forum where the case is heard, and

14     also the jurors who would hear the case are adult residents of

15     Wyoming.    The third element is that you are Daniel Aaron Koch,

16     the person identified in the indictment.            And the fourth

17     element really can be divided up a little bit.             First of all,

18     that you acted knowingly.        You knew what you were doing.       You

19     acted voluntarily, not because of any accident, mistake or any

20     other innocent reason.       Second, that you received or attempted

21     to receive child pornography as I have given you the

22     definition.     That child pornography had been in and effecting

23     interstate commerce by any means including by a computer in

24     this case, by computer or cellular telephone, and it was

25     received in this matter or in this matter of a child engaged in


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             31
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page24
                                                                32ofof30
                                                                       60
                                                                            24

1      sexually explicit conduct via computer, the Internet and a

2      cellular telephone network.         Do you understand the nature of

3      the charge?

4                  THE DEFENDANT:      Yes, Your Honor, I do.

5                  THE COURT:     I will ask you your plea at this point.

6      Daniel Aaron Koch, to the charge that you violated pertinent

7      statutes prohibiting the receipt and attempted receipt of child

8      pornography, how do you plead?          Guilty or not guilty?

9                  THE DEFENDANT:      Guilty.

10                 THE COURT:     Are you pleading guilty voluntarily of

11     your own free will?

12                 THE DEFENDANT:      Yes, I am.

13                 THE COURT:     Has anyone forced you to plead guilty?

14                 THE DEFENDANT:      No, Your Honor.

15                 THE COURT:     No threats of coercion or violence?

16                 THE DEFENDANT:      None.

17                 THE COURT:     Other than the plea agreement in this

18     matter, have any special promises, favor or lenience to induce

19     you to plead guilty?

20                 THE DEFENDANT:      No, Your Honor.

21                 THE COURT:     Are you pleading guilty because are, in

22     fact, guilty?

23                 THE DEFENDANT:      Yes, I am.

24                 THE COURT:     Ms. Hucke, how did you wish to handle the

25     factual basis?


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             32
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page25
                                                                33ofof30
                                                                       60
                                                                            25

1                  MS. HUCKE:     I would like to elicit the factual basis

2      from Mr. Koch.

3                  THE COURT:     I will let you try, and if Ms. Hambrick

4      has some follow-up, she will follow up, and I will follow up.

5                  MS. HUCKE:     Thank you.

6                  Mr. Koch, on or about September 28, 2018, were you in

7      Gillette, Wyoming?

8                  THE DEFENDANT:      I was.

9                  MS. HUCKE:     And on or about that date, did you

10     attempt to receive child pornography?

11                 THE DEFENDANT:      I did.

12                 MS. HUCKE:     And by attempting to receive, did you use

13     a file sharing network?

14                 THE DEFENDANT:      Yes, I did.

15                 THE COURT:     And did you also use the Internet?

16                 THE DEFENDANT:      Of course.     Yes, ma'am.

17                 MS. HUCKE:     And when I say "child pornography," are

18     you aware that these images contained people under the age of

19     18?

20                 THE DEFENDANT:      Yes.

21                 MS. HUCKE:     Who were engaged in sexually explicit

22     activity?

23                 THE DEFENDANT:      Yes.

24                 MS. HUCKE:     I have no further questions, Your Honor.

25                 THE COURT:     Did you know what you were doing was


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             33
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page26
                                                                34ofof30
                                                                       60
                                                                             26

1      wrong?

2                  THE DEFENDANT:      I did, Your Honor.

3                  MS. HAMBRICK:      I don't have any follow-up, Your

4      Honor.

5                  THE COURT:     Very well.

6                  It is the finding of the Court in the case of the

7      United States of America against Daniel Aaron Koch that

8      Mr. Koch is fully competent and capable of entering an informed

9      plea in this case.      Mr. Koch is aware of the nature of the

10     charges and the consequences of the plea, and that the plea of

11     guilty is made knowingly and voluntarily independent basis of

12     fact containing his admissions that contain each of the

13     essential elements of the offense.          His plea to Count 2 is,

14     therefore, accepted, and he is adjudged guilty of that offense.

15                 There is also a forfeiture notice contained in the

16     indictment alleging pursuant to Title 18 United States Code

17     Section 2253 that the Government upon application may seek

18     forfeiture of those items that were used in connection with the

19     violation.    Section 2243, a person that is convicted of an

20     offense, as you have been, under this chapter involving visual

21     depiction described in Section 2252(a), which is the charge

22     here or who is convicted of an offense under other sections of

23     "any visual depiction described in the pertinent statute,

24     forfeiture of any property real or personal, intended or used

25     to commit or promote commission of such offense or traceable to


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             34
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page27
                                                                35ofof30
                                                                       60
                                                                              27

1      such property."      Do you understand?

2                  THE DEFENDANT:      Yes, Your Honor.

3                  THE COURT:     Do you admit that the Government is

4      entitled to forfeit the property?

5                  THE DEFENDANT:      Yes, sir.

6                  THE COURT:     I'm not seeing any particular property

7      that is listed, but there is a list of generic property

8      contained in the indictment.         It would be "the visual

9      depictions and items that were contained, and then any real or

10     personal, constituted or traceable to gain those profits or

11     other proceeds obtained from the offense"; third, any property

12     real or personal used or intended to be used to commit or to

13     promote commission of the offense.

14                 Do you understand?

15                 THE DEFENDANT:      Yes.   My understanding is that would

16     be the Gateway laptop that Ms. Hambrick referred to.

17                 THE COURT:     Do you agree?

18                 MS. HAMBRICK:      That's correct.      That is the only

19     property that we'll be forfeiting.

20                 THE COURT:     Very well.

21                 You will be contacted almost immediately following

22     this proceeding by Ms. Danni who will make arrangements to

23     obtain releases from you to obtain information and begin the

24     process over the next 45 days of preparing that presentence

25     investigation report which you will receive through your


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             35
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page28
                                                                36ofof30
                                                                       60
                                                                            28

1      attorney.    I see that you are confined and have been for a

2      lengthy period of time at this point.           I suspect you are over

3      at Scottsbluff?

4                  THE DEFENDANT:      Yes, Your Honor.

5                  THE COURT:     How are you doing?

6                  THE DEFENDANT:      Cold.   It has heating issues over

7      there recently, but it is as good as can be expected.

8                  THE COURT:     Are you able to take advantage of any of

9      the programs there?

10                 THE DEFENDANT:      I was under the understanding that I

11     could not take any programs, because I am a federal case, Your

12     Honor.   That may have been misinformation that was given to me,

13     but I don't know.

14                 THE COURT:     Things have changed considerably.

15                 John, what is going on out there?

16                 MR. GOODMAN:     I believe the defendant is misinformed.

17     There is no reason at all that federal defendants that are

18     housed in Scottsbluff County Detention Center cannot

19     participate in programs.        He may want to follow up on that or

20     have his attorney follow up with whatever program he would like

21     to enroll in.

22                 THE COURT:     He may not.     Ms. Hucke would be the

23     person to find out, and we will -- she will look into it when

24     she gets a chance to be over in that area and visit with you.

25                 THE DEFENDANT:      Thank you, Your Honor.


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             36
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page29
                                                                37ofof30
                                                                       60
                                                                              29

1                  THE COURT:     See what you might be interested, because

2      it will help pass the time.

3                  All right.     We might need a time for the next

4      sentencing hearing in this matter?

5                  COURTROOM DEPUTY:       Sentencing is set for April 25th

6      at 9:30.

7                  MS. HAMBRICK:      And, Your Honor, I anticipate there

8      may be some contested guideline issues, and so I am

9      anticipating perhaps some testimony from an agent, so I don't

10     know if we need to allow just -- I think it may take a little

11     bit longer than one hour.

12                 THE COURT:     All right.     We should note we are looking

13     at more than one hour.

14                 MS. HAMBRICK:      Thank you.

15                 THE COURT:     Let's leave it.      I think we'll be all

16     right.

17                 All right.     Any other matters to be brought before

18     the Court at this point?

19                 MS. HUCKE:     No, Your Honor.      Thank you.

20                 THE COURT:     Very well.

21                 Let me ask again, Mr. Koch, do you have any

22     questions?

23                 THE DEFENDANT:      No, Your Honor.

24                 THE COURT:     Very well.     We'll stand in recess.

25           (Proceedings concluded February 14, 2019; 12:09 p.m.)


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             37
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       61 Filed  07/12/19 Page
                                                           Page30
                                                                38ofof30
                                                                       60



1

2                               C E R T I F I C A T E

3

4

5

6            I, MONIQUE GENTRY, Federal Official Court

7      Reporter for the United States District Court for

8      the District of Wyoming, a Registered Professional

9      Reporter, Certified Shorthand Reporter, do hereby

10     certify that I reported by machine shorthand the

11     foregoing proceedings contained herein on the

12     aforementioned subject on the date herein set forth,

13     and that the foregoing 29 pages constitute a full,

14     true and correct transcript.

15

16                 Dated this 23rd day of June, 2019.

17

18

19

20

21                                            /s/ Monique Gentry

22                                           MONIQUE GENTRY

23                                 Registered Professional Reporter
                                     Certified Shorthand Reporter
24                                   United States Court Reporter

25


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             38
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        62 Filed  07/12/19 Page
                                                           Page 139ofof2260
                                                                               1

1                        IN THE UNITED STATES DISTRICT COURT

2                           FOR THE DISTRICT OF WYOMING

3      UNITED STATES OF AMERICA,                     DOCKET NO. 18-CR-167-J

4                  Plaintiff,                        Cheyenne, Wyoming
                                                     April 22, 2019
5                  vs.                               9:35 a.m.

6      DANIEL AARON KOCH,

7                  Defendant.

8                      TRANSCRIPT OF SENTENCING PROCEEDINGS

9                   BEFORE THE HONORABLE ALAN B. JOHNSON
                        UNITED STATES DISTRICT JUDGE
10     _______________________________________________________________
       APPEARANCES:
11
       For the Plaintiff:              TIMOTHY J. FORWOOD
12                                     Assistant United States Attorney
                                       District of Wyoming
13                                     P.O. Box 22211
                                       Casper, Wyoming 82602
14

15     For the Defendant:              TRACY RACICOT HUCKE
                                       Federal Public Defender's Office
16                                     214 West Lincolnway, Suite 31-A
                                       Cheyenne, Wyoming 82001
17

18

19

20

21

22     Court Reporter:                       Monique Gentry, RPR, CSR
                                             2120 Capitol Avenue, Room 2226
23                                           Cheyenne, WY 82001
                                            (307)274-4661/mkg.gentry@gmail.com
24
       Proceedings recorded by stenography; transcript produced with
25     computer-aided transcription.


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               39
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        62 Filed  07/12/19 Page
                                                           Page 240ofof2260
                                                                                    2

1            (Proceedings commenced Monday, April 22, 2019; 9:35 a.m.)

2                  THE COURT:      Thank you.     Please, be seated.          The

3      matter this morning for hearing is on a sentencing proceeding

4      in the matter of United States of America, Plaintiff, against

5      Daniel Aaron Koch, Defendant.          This matter comes before the

6      Court under Docket 18-CR-167.

7                  Mr. Koch has been convicted of receipt of child

8      pornography in violation of Title 18 United States Code

9      Sections 2252(a) subparagraph (a)(2)(A) and (b)(1).

10                 Representing the Government today and standing in for

11     Stephanie Hambrick is Timothy Forwood, Assistant United States

12     Attorney.     The defendant is present and represented here by

13     Tracy Hucke, Federal Public Defender.

14                 Is the Government ready to proceed?

15                 MR. FORWOOD:      We are, Your Honor.

16                 THE COURT:      Very well.

17                 MR. FORWOOD:      May it please the Court?

18                 THE COURT:      Mr. Forwood.

19                 MR. FORWOOD:      Counsel.

20                 Your Honor, as stated, we are here for sentencing

21     regarding Daniel Aaron Koch.          The defendant was charged with

22     one count of possession of child pornography and one count of

23     receipt of child pornography.          Pursuant to the plea agreement,

24     which essentially just agreed to the reduction in three levels

25     for acceptance of responsibility, the defendant pleaded guilty


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               40
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        62 Filed  07/12/19 Page
                                                           Page 341ofof2260
                                                                               3

1      to receipt of child pornography.           Due to a prior offense, his

2      sentence is no less than 15 years and up to 40 years

3      imprisonment, five years to life of supervised release and a

4      $250,000 fine.

5                  The defendant's base offense level begins at level

6      22.   He receives a two-level increase for the material

7      containing images of a prepubescent minor, another two-level

8      increase for sending child pornography, a four-level increase

9      because some of the material contained sadistic and masochistic

10     conduct; five-level increase for the amount -- for the

11     defendant engaging in a pattern of activity.              This, again, is

12     due to his prior 2004 offense; a two-level increase for the use

13     of a computer -- though, the United States typically asks that

14     that section not apply; an additional five-level increase for

15     the amount of images being more than 600, so a five-level

16     increase there.

17                 This results in an adjusted offense level of 42.

18     After acceptance of responsibility down to 39, and the

19     Government would request an additional two-level reduction to

20     remove the computer enhancement.

21                 This, Your Honor, results in a guideline sentence of

22     235 months to -- I believe it is 295, if memory serves me

23     correctly -- yes.       Sorry -- 235 to 293 months, Your Honor.

24     The Government will make a brief argument later on, if that is

25     suitable to the Court, but the Government does believe that a


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               41
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        62 Filed  07/12/19 Page
                                                           Page 442ofof2260
                                                                                4

1      sentence on the low end of that guideline is the appropriate

2      sentence.     Thank you.

3                  THE COURT:      Very well.

4                  Ms. Hucke?

5                  MS. HUCKE:      Thank you, Your Honor.        We have had the

6      opportunity to go over the presentence investigation report,

7      Mr. Koch and I.      We have no additional objections at this time.

8      We have come to a stipulation with the Government as far as

9      restitution, so -- I was provided all of the additional

10     documentation, so I will withdraw that objection at this time.

11                 The stipulation is $2,000 per victim.             And as stated

12     in the PSR, there are seven victims that have requested

13     restitution.     The total amount would be $14,000.

14                 THE COURT:      Very well.

15                 Government agrees, I assume?

16                 MR. FORWOOD:      We do, Your Honor.        I should have said

17     that before.

18                 THE COURT:      I will note that I received a sentencing

19     statement prepared by Ms. Hucke in this case, and attached to

20     it is an E-mail from a highway patrolman, I believe, concerning

21     an act of assisting a woman who was trapped in her vehicle; a

22     letter from Frank Hall, a friend of Fort Wayne, Indiana; a

23     letter from Kit Leslie and Rachel Anderson.              Mr. Anderson

24     indicates that he has known the defendant for a number of years

25     and that the defendant has associated with the family and


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               42
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        62 Filed  07/12/19 Page
                                                           Page 543ofof2260
                                                                               5

1      without incident, and there is a friendship there; a letter

2      from David -- Darrel Poindexter, who is a friend for 25 years

3      with the defendant in this matter.            I don't think there are any

4      other letters.      That is everything I have.

5                  MS. HUCKE:      That's correct, Your Honor.

6                  THE COURT:      Mr. Koch, please, come forward with your

7      counsel.

8                  Please raise your right hand the best you can.

9            (Defendant was sworn.)

10                 THE COURT:      Please, state your name for the record.

11                 THE DEFENDANT:       Daniel Aaron Koch.

12                 THE COURT:      And your age?

13                 THE DEFENDANT:       Forty-two.

14                 THE COURT:      Are you under the influence of any drug,

15     alcohol, pill or medication today?

16                 THE DEFENDANT:       Just Lisinopril, Your Honor.

17                 THE COURT:      Is there any physical or mental

18     conditions that you are aware of that would interfere with your

19     understanding of what is happening?

20                 THE DEFENDANT:       No, Your Honor.

21                 THE COURT:      Have you been able to confirm with

22     counsel concerning your sentencing in this case?

23                 THE DEFENDANT:       Yes, Your Honor.

24                 THE COURT:      Are you satisfied with the work that she

25     has been doing for you?


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               43
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        62 Filed  07/12/19 Page
                                                           Page 644ofof2260
                                                                               6

1                  THE DEFENDANT:       Yes, I am, Your Honor.

2                  THE COURT:      I have a revised presentence

3      investigation report that was created after Ms. Hucke submitted

4      objections; namely, to the names of relatives -- close

5      relatives which have now been corrected in the revised

6      presentence investigation report.

7                  Are there any further objections to the presentence

8      investigation report as a matter of fact or law in this matter?

9                  MS. HUCKE:      No, Your Honor.

10                 THE COURT:      Very well.     Having reviewed the revised

11     presentence investigation report with counsel, are you

12     satisfied that you understand it, Mr. Koch?

13                 THE DEFENDANT:       Yes, Your Honor.

14                 THE COURT:      How would you like to proceed?

15                 MS. HUCKE:      We are prepared to go forward with -- to

16     supplement our sentencing argument if the Court would like?

17                 THE COURT:      Please.

18                 MS. HUCKE:      As I know the Court has had the

19     opportunity to review the sentencing statement, I do apologize

20     for the late filing.        There was a calendering mistake, so I

21     didn't want to put anybody in any tough position this morning,

22     so I do apologize for that.          I won't reiterate the argument

23     with this particular set of guidelines, but I really think it

24     has been very enlightening me for in just doing the research

25     comparing them to other set of guidelines, and I think it is --


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               44
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        62 Filed  07/12/19 Page
                                                           Page 745ofof2260
                                                                                7

1      they really are not -- it is more politically based, not based

2      on empirical evidence.        It is very similar to the use of

3      computer enhancement, which this district has recognized that

4      is really part and partial for the nature of this offense for

5      this time and age.       I think it also -- the other enhancements

6      go in line with that, as well; that most, if not all, of these

7      cases involve many images.         Especially when a video is 75

8      images, it really brings the number up to 600 very quickly as

9      well as the types of images.          I think that is something for the

10     Court to consider when looking at the guideline range in this

11     case.

12                 For Mr. Koch, he realized that he does have a prior

13     offense and that does increase his mandatory minimum by 10

14     years as to what people normally facing this offense that don't

15     have a prior charge or conviction are facing.               So I think that

16     his prior conviction is really already built into the mandatory

17     minimum.    And a 15-year sentence is an extremely lengthy

18     sentence, so that is why we ask the Court to accept our

19     recommendation and sentence him to the mandatory minimum of 180

20     months.

21                 And also, Your Honor, I was happy to receive the

22     letters from Mr. Koch's friends.           I think it is very

23     enlightening that he has had these relationships for a long

24     time, and everyone describes him as a caring, selfless friend

25     who is willing to drop what he is doing and help them at any


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               45
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        62 Filed  07/12/19 Page
                                                           Page 846ofof2260
                                                                                    8

1      time.    Then when we really see the accident, I think that is

2      another indication that really shows the other side of

3      Mr. Koch; that he was willing to stop and really put his life

4      at risk and help the woman -- try to attempt to get her out of

5      her burning vehicle.        He did that without a second thought not

6      knowing that there would be any accolades that came from that

7      incident.     And honestly now having dealt with it afterward,

8      there has been a fair amount of trauma to him that that was a

9      traumatizing event having to help the woman, but I really think

10     that that shows the Court who Mr. Koch is.              I think for him it

11     has been good for him seeing these letters, because when you

12     are facing such a lengthy sentence, I think there is a tendency

13     to just give up on your life and relationships.               Now he has

14     realized that these people are still here for him.                He still

15     has a support system that he can continue to engage with them

16     and foster those relationships.           I just think that that was

17     enlightening.

18                 He would ask that he have a designation in Sheridan,

19     Oregon.    It will be close to his sister, so he will be able to

20     have some family contact.         As well as we do, as I previously

21     mentioned, have a stipulation as far as restitution for $2,000

22     per victim.     There are seven, so the total would be $14,000.

23     With all of that, Your Honor, we do think a mandatory minimum

24     sentence in this case is appropriate, and we would ask that the

25     Court grant our recommendation.


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               46
     Case
      Case1:18-cr-00167-ABJ
            1:18-cr-00167-ABJ Document
                               Document65-3 Filed 06/24/19
                                        62 Filed  07/12/19 Page
                                                           Page 947ofof2260
                                                                                  9

1                  THE COURT:      Thank you.     Mr. Koch, you are certainly

2      entitled to speak at this time, and I would pleased to hear

3      from you.

4                  THE DEFENDANT:       I understand that and agree that I

5      have done many wrong things.          I have done horrible actions that

6      nobody should ever do.        My thinking at the time was erroneous,

7      and I didn't think about the victims themselves.               I thought

8      that it was a petty act of no consequence, and that really was

9      entirely wrong.      My actions have betrayed the trust of my

10     family and friends who are dear to me.             Have made me feel less

11     than I am.     I am so shamed.       I am not dealing with my

12     own past issues.       It has given me the wherewith all to stand

13     up and say, "Yes.       I have done these things.         I am still a man,

14     and I am still -- have something left to give in this world."

15     I only ask for the opportunity to do so.             Thank you.

16                 THE COURT:      Mr. Forwood?

17                 MR. FORWOOD:      Thank you, Your Honor.         The Government

18     has read Ms. Hucke's sentencing memorandum.              I have reviewed

19     the PSR.    I just recently inherited this case for lack of

20     better terms.      A couple of comments, Your Honor, are regarding

21     the objection to the enhancements and asking for a mandatory

22     minimum, I have seen this sentencing memorandum and other

23     sentencing memorandums recently, and the view of the Government

24     is that not all sentences can or should be based on empirical

25     data.    Sometimes, it is -- you have to see what information we


       MONIQUE GENTRY, RPR, CSR                            mkg.gentry@gmail.com
                                                                               47
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page10
                                                                48ofof22
                                                                       60
                                                                                10

1      have.    These child pornography cases, there are certain things

2      we can point to.      What is the nature of these images?            Here,

3      there is a four-point enhancement for the sadomasochistic.

4      Sometimes we also see it for infant conduct.             That is a

5      different type of image, Your Honor, that should be dealt with

6      more seriously.      Images of the prepubescent child should also

7      be dealt with more seriously.

8                  And what happens, Your Honor, is that if we just

9      disregard those, there are situations in which we charge

10     individuals who don't have those enhancements, and they don't

11     have as high a guideline.        It -- what it does is that it

12     minimizes what -- their conduct.          It makes them all equal.       The

13     amount of images, Your Honor, that is another one we see quite

14     a bit.    It does not take much to get above the 600 image

15     threshold and add that five-point enhancement.             What we are

16     also seeing in our child exploitation cases nowadays, Your

17     Honor, is we are not finding the images that we used to.

18     There is not a need to store them.          Individuals can acquire

19     these images and delete them right away.            They can put them

20     on thumb drives and throw away the thumb drives.              And they can

21     look at images on the Internet, and never have a need to

22     download it, and there will be never be a trace on their

23     computer.

24                 What is highly concerning is that on phones if they

25     look at it on their phone, and they close out of that


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             48
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page11
                                                                49ofof22
                                                                       60
                                                                              11

1      application, there will never be a trace of that.              It is

2      becoming more and more difficult to discover this.

3                  But the Government does take other things into

4      account; hence, why we do not ask for that two-point

5      enhancement to apply in cases of the use of a computer in cases

6      like this.    If it is a more complicated matter, we might.            But

7      in this situation, we don't.         We do look at those

8      circumstances.     And each of those points, I believe, are added

9      for reasons.

10                 In this situation, Your Honor, this defendant

11     guidelines incredibly high, but, again, there is reason for

12     that.   His prior offense is concerning.          It was a sexual

13     assault of a minor child.        And here we have now the defendant

14     looking at images of small children again sadomasochistic

15     conduct.    That is concerning especially considering his past.

16     In other cases, defense counsel might ask for a psychosexual

17     evaluation to see if there is a risk of recidivism as well as

18     the possibility of a hands-on offense.           Defense did not get one

19     in this situation for good reason, Your Honor, because when you

20     look at the past, and you look at the present conduct of that

21     pending charge in Gillette, this defendant is a concern for our

22     community.    He should be punished adequately, Your Honor.            We

23     do believe a guideline sentence of 235 months will accomplish

24     that.

25                 THE COURT:     The Court adopts the recommendation of


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             49
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page12
                                                                50ofof22
                                                                       60
                                                                                12

1      the United States in this matter and finds that the total

2      offense level is 37, and the Criminal History Category is II as

3      determined by the United States Probation Officer.              This

4      determination is all made pursuant to the local policy that

5      recognizes that the use of a computer is so common as to really

6      not amount to an enhancement at this point.

7                  When the Court looks at these cases, of course, it

8      must take into consideration the provisions of Title 18 United

9      States Code Section 3553(a) and all that follows.              In this

10     case, the defendant comes to the court with a prior hands-on

11     conviction, and some problems with regard to serving that

12     sentence and the period of supervision that followed that

13     sentence in that there was a revocation issue.             He was sent

14     back for an additional period of incarceration.             As I recall

15     when this case came before the court, there was some delay in

16     that the Federal Public Defender was attempting to achieve a

17     global settlement of a pending state court matter in Wyoming,

18     also involving a hands-on allegation anyway that involved a

19     15-year-old girl, and that matter, as I understand it, has not

20     resolved and still remains pending at this point.              There are no

21     objections to the presentence investigation report, and the

22     Court will adopt them.

23                 It is difficult to know, and we don't know to a

24     certainty of what leads an individual as expressed here by

25     Mr. Koch into this kind of abuse; whether it is early incidents


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             50
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page13
                                                                51ofof22
                                                                       60
                                                                              13

1      of abuse that may have occurred imposed upon him or an early

2      sexual experience that creates this interest or possibly other

3      influence of other bad injuring event that occurred in his life

4      that are playing out with these kinds of issues.              Nevertheless,

5      here, he is a man in his middle years coming to the court and

6      acknowledging finally as is appropriate that he realized that

7      there are real victims in these offenses.            And I think the

8      Federal Public Defender has received the background information

9      on these individuals, these persons who have been abused and

10     whose images are preserved and put out there on the Internet.

11     I have considered the arguments that have been made in this

12     matter recognizing that there is in other cases an analysis of

13     the guideline in this particular offense that is highly

14     critical of it.      I was thinking the comments by Judge Gleason,

15     the district judge in New York, and the recognition that is

16     brought to this court frequently by the Federal Public Defender

17     that the offense in this -- the guideline in this area is

18     largely one that was created by congressional influence without

19     significant background, but we do have a defendant before the

20     court who does have a hands-on offense and is presently

21     charged -- or I don't know what the status of that is -- with a

22     hands-on event that is more recent, and this history, which is

23     very, very concerning to the court.          All offenders are, or at

24     least most offenders, who come before the court, are not -- you

25     can't say all bad or all good.         Every human being is made up of


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             51
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page14
                                                                52ofof22
                                                                       60
                                                                              14

1      various motivations, and it is clear that Mr. Koch has been a

2      friend to others and has had entirely worthwhile inclinations

3      in his life in that he tried to save a lady in a burning car

4      which represented substantial danger to him, and certainly a

5      very shocking and unpleasant incident.

6                  This is one of those cases where I feel not so much

7      from the standpoint of untoward depreciation of the seriousness

8      of the offense, but this a case for a sentence that talks about

9      removal for a period of time based upon history and pending

10     charges.

11                 I don't know, and we don't know at this point how a

12     person can ever be rehabilitated from these charges from this

13     conduct.    I think there are sex offense classes and so forth,

14     but I don't have any good statistics as to how effective they

15     are.

16                 Mr. Koch is 42 years old.        This is his second felony

17     offense; has a prior conviction of child molestation and

18     paroled in 2010, and discharged from that parole in 2011.

19                 He is a person who is under investigation for

20     hands-on sexual offense of a 15-year-old girl.             Defendant was

21     raised in a dysfunctional family environment.             His parents were

22     divorced when he was young.         He resided in that family until

23     high school.     He had a brief stint in the military.           Discharged

24     under other than honorable conditions of as a result of what he

25     says was family issues involving his young wife at that time.


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             52
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page15
                                                                53ofof22
                                                                       60
                                                                              15

1      He is a person who has earned a college degree, secured

2      employment, and maintained employment, which is chalked up to

3      in part, the prior offense and being required to register as a

4      sex offender.     He has fathered four children by two different

5      women, and possibly a fifth child of which we know little.             He

6      comes before the court showing signs of depression.              It is not

7      surprising a person in his situation would face that.

8                  Pursuant to the Sentencing Reform Act of 1984 and

9      having considered those factors in Title 18 United States Code

10     Section 3553(a), it is the judgment and sentence of the court

11     that the defendant Daniel Aaron Koch is hereby sentenced to a

12     term of 240 months in custody of the Bureau of Prisons.

13                 Upon his release from imprisonment, he shall be

14     placed on supervised release for 10 years.            And within 72 hours

15     of release, he shall report in person to the probation office

16     in the district to which he is released.            While on supervised

17     release, he shall comply with the mandatory and standard

18     conditions that have been adopted by this court, except the

19     mandatory drug testing requirement is waived.

20                 The probation officer will provide state officials

21     with any and all information required by the state Sex Offender

22     Registration Agency and may direct the defendant to report to

23     that agency personally for additional processing such as

24     photograph and fingerprints.

25                 In addition, due to the nature of offense of


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             53
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page16
                                                                54ofof22
                                                                       60
                                                                             16

1      conviction, conditions are recommended to address his risk of

2      sexually deviant behavior.        These include monitoring of

3      computer use, sex offender registration, restrictions on

4      associations with minor children and vulnerable adults,

5      polygraph testing and sex offender treatment.

6                  Given the nature and extent of his criminal history,

7      a condition is imposed to address cognitive thinking errors.

8      The nature of sex crimes and the need to address officer safety

9      justifies a search condition.

10                 These are the special conditions:          First, Mr. Koch

11     shall not access the Internet with any device unless such

12     device has filtering software installed which has been approved

13     by the probation officer.        He shall not make any attempt to

14     conceal or erase the names of sites visited.             And it shall be

15     configured -- any computer shall be configured to retain

16     history for at least 30 days; second, Mr. Koch shall not

17     possess, send or receive any pornographic, sexually oriented,

18     or sexually stimulating visual, auditory, telephonic or

19     electronic signs, signals or sounds from any source unless part

20     of a treatment regimen.        He shall not visit bulletin boards,

21     chat rooms or other Internet sites where any pornographic,

22     sexually oriented or sexually stimulating images or messages

23     are discussed.     He shall not send or receive E-mail or other

24     documents discussing any pornographic, sexually oriented or

25     sexually stimulating images or messages.            Third, Mr. Koch shall


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             54
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page17
                                                                55ofof22
                                                                       60
                                                                                   17

1      not use or possess any computer not authorized by the probation

2      officer; shall consent to having installed on his computer or

3      computers at his own expense any hardware or software systems

4      to monitor computer use.        Defendant may be limited to

5      possessing only one personal Internet capable device to

6      facilitate effective monitoring of his Internet-related

7      activities, and shall consent to the probation officer

8      conducting periodic unannounced examinations of his computer's

9      hardware and other electronic devices, which may include

10     retrieval and copying of all data from his computers.                This

11     also includes the removal of such equipment, if necessary, for

12     the purpose a conducting a more thorough inspection or

13     investigation.     He will sign the forensic intake agreement that

14     will be provided by the probation officer.            A computer is

15     defined by Title 18 United States Code Section 1030(e).

16                 Fourth, Mr. Koch shall participate in and

17     successfully complete sex offender treatment in a program

18     approved by the probation officer, complying with the rules,

19     requirements and conditions of the treatment program, and shall

20     not discontinue treatment without permission of the probation

21     officer.

22                 Fifth, he shall be required to commit to periodic

23     polygraph testing to assure that he is in compliance with the

24     requirements of his supervision or treatment program.

25                 Sixth, he shall not associate with children under the


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             55
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page18
                                                                56ofof22
                                                                       60
                                                                              18

1      age of 18 or mentally or physical vulnerable adults, except in

2      the presence of a responsible adult who is aware of the nature

3      of the defendant's offense and who has been approved by the

4      U.S. Probation Officer.

5                  Seventh, Mr. Koch shall register with the state

6      registration agency in any state, and shall be in compliance

7      with the requirements of that local law.            This would apply in

8      any place where he may reside, may be employed, carries on a

9      vocation or may be a student as directed by the probation

10     officer.

11                 Eight, I order an explicit condition of supervised

12     release for the defendant to register under the Sex Offender

13     Registration and Notification Act; that he submit his person

14     any property, storage facility, office, residence, house,

15     vehicles, papers, computers or other electronic communications

16     or data storage devices or media to be searched at any time

17     with or without a warrant by any law enforcement or probation

18     officer with reasonable suspicion concerning a violation of a

19     condition of supervised release.          Those who live with him need

20     to be advised of these search conditions.

21                 Nine, Mr. Koch shall participate in a cognitive

22     behavioral treatment regimen as directed by his probation

23     officer.    Restitution is mandatory and is ordered in the sum

24     of $2,000 for each of the seven victims in this matter.              And

25     the names are listed in the presentence report of where those


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             56
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page19
                                                                57ofof22
                                                                       60
                                                                             19

1      payments will be sent by the Clerk of Court's office.

2                  The Court finds that the defendant is unable to pay

3      the $5,000 for Victims of Trafficking Act and waives that

4      assessment.     I find further that the defendant does not have

5      the ability to pay a fine in addition to restitution, so no

6      fine is ordered.      It is ordered, however, that the defendant

7      shall pay a special assessment fee in the amount $100, which

8      shall be due immediately.        Payments for monetary obligations

9      including restitution shall be made by cashier's check or money

10     order to the Clerk of the District Court, 2120 Capitol Avenue,

11     Suite 2131, Cheyenne, Wyoming 82001.           The defendant shall

12     participate in the Inmate Financial Responsibility Program to

13     pay all of his monetary obligations immediately.              While

14     incarcerated, he shall make payments of at least $25 per

15     quarter.    Any amount not paid immediately through the Inmate

16     Financial Responsibility Program shall be paid commencing 60

17     days after his release and not less than 10 percent of gross

18     monthly income.      All monetary payments should be satisfied not

19     less than 60 days prior to the expiration of the term of

20     supervised release.

21                 Defendant has not waived his right to appeal as a

22     condition of his plea agreement.          I advise him that he has

23     14 days following entry of the judgment to file a notice of

24     appeal with the Clerk of Court's office.            Should he decide not

25     to do that or be late, that could have a bad impact upon any


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             57
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page20
                                                                58ofof22
                                                                       60
                                                                               20

1      desire to appeal.

2                  Does the Government move to dismiss Count 1?

3                  MR. FORWOOD:     We do, Your Honor.

4                  THE COURT:     Count 1 is dismissed.       The Court

5      recommends that the defendant be placed or designated to the

6      institution in Sheridan, Oregon, which is located close to

7      where one of his sisters resides and would afford a place for

8      him to -- some contact with family.

9                  Anything further?

10                 MR. FORWOOD:     No, Your Honor.

11                 THE COURT:     Have I forgotten anything, Ms. Danni?

12                 PROBATION:     No, Your Honor.

13                 MS. HUCKE:     Your Honor, if I may, I would just -- I

14     would object to the Court using any information to weigh the

15     sentencing recommendation on those pending allegations.              As the

16     Court is aware, early on, we did look into the possibility of a

17     global agreement, and I have discussed that with Mr. Koch, but

18     he does maintain his innocence with those allegations.               And as

19     the -- I don't believe they have even been charged yet.              As far

20     as I know, they are just pending.          And so he is and he

21     maintains innocent at this time.          I would object to the Court

22     using that information in weighing a sentence recommendation.

23                 THE COURT:     It is not weighed into the sentencing

24     calculation on the Court, but I note that there are pending

25     issues out there today of a hands-on offense.             The calculation


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             58
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page21
                                                                59ofof22
                                                                       60
                                                                            21

1      was done by the probation officer based upon his prior offense.

2      If there is nothing further, we stand in recess.

3            (Proceedings concluded April 22, 2019; 10:14 a.m.)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             59
     Case
      Case1:18-cr-00167-ABJ
           1:18-cr-00167-ABJ Document
                              Document65-3 Filed06/24/19
                                       62 Filed  07/12/19 Page
                                                           Page22
                                                                60ofof22
                                                                       60



1

2                               C E R T I F I C A T E

3

4

5

6            I, MONIQUE GENTRY, Federal Official Court

7      Reporter for the United States District Court for

8      the District of Wyoming, a Registered Professional

9      Reporter, Certified Shorthand Reporter, do hereby

10     certify that I reported by machine shorthand the

11     foregoing proceedings contained herein on the

12     aforementioned subject on the date herein set forth,

13     and that the foregoing 21 pages constitute a full,

14     true and correct transcript.

15

16                 Dated this 23rd day of June, 2019.

17

18

19

20

21                                            /s/ Monique Gentry

22                                           MONIQUE GENTRY

23                                 Registered Professional Reporter
                                     Certified Shorthand Reporter
24                                   United States Court Reporter

25


       MONIQUE GENTRY, RPR, CSR                          mkg.gentry@gmail.com
                                                                             60
